Robert Fisher, hereinafter called defendant, was convicted of the crime of statutory rape, and has brought the case before us for review. There are some eleven assignments of error, but they all raise but the one legal proposition, which is that the evidence does not sustain the verdict.
We have read the entire reporter's transcript of the evidence most carefully. The testimony shows the conflict usually found in a case of this kind, the prosecuting witness affirming and the defendant denying the commission of the crime. We think it unnecessary to encumber this opinion with the details of the evidence, as it would be of no value as a future precedent. The story of the prosecuting witness, though perhaps strange in some particulars, cannot be said to be physically impossible, or so improbable that it could not be believed by a reasonable man. It is corroborated to some extent by the testimony of two unimpeached and disinterested witnesses.
The testimony of defendant shows he had the opportunity to commit the crime, but he denies that he *Page 520 
did so, and there is some evidence in the record from which it might be inferred that the father of the prosecuting witness attempted to settle the case for money. The jury heard all the evidence, saw the demeanor of the witnesses on the stand, and returned a verdict of guilty. Since they are the sole judges of the credibility of the witnesses, and since they elected to believe those for the state, the judgment of the superior court of Maricopa county is necessarily affirmed.
McALISTER, C.J., and ROSS, J., concur.